       Case 1:19-cr-00790-PKC Document 10 Filed 12/11/19 Page 1 of 12   1
     JBD8CLAC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                19 Cr. 790 (PKC)

5    ASA SAINT CLAIR,

6                     Defendant.

7    ------------------------------x
                                                   New York, N.Y.
8                                                  November 13, 2019
                                                   12:30 p.m.
9
     Before:
10
                             HON. P. KEVIN CASTEL,
11
                                                   District Judge
12
                                   APPEARANCES
13
     GEOFFREY S. BERMAN
14        United States Attorney for the
          Southern District of New York
15   KIERSTEN A. FLETCHER
     TARA M. LaMORTE
16        Assistant United States Attorneys

17   JOHN P. BUZA
          Attorneys for Defendant
18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.

                                 (212) 805-0300
       Case 1:19-cr-00790-PKC Document 10 Filed 12/11/19 Page 2 of 12        2
     JBD8CLAC

1              (Case called)

2              THE DEPUTY CLERK:     For the government.

3              MS. FLETCHER:    Good afternoon, your Honor.       Kiersten

4    Fletcher and Tara LaMorte for the government.

5              THE COURT:    Good afternoon to you both.

6              For the defendant.

7              MR. BUZA:    Good afternoon, your Honor.      John Buza for

8    Mr. Saint Clair.

9              THE COURT:    Good afternoon to both of you.

10             Mr. Buza, has the defendant received the one-count

11   indictment charging him with wire fraud which was docketed

12   under 19 Cr. 790?

13             MR. BUZA:    Yes, Judge.    He has received it, he has

14   reviewed it, and I have spoken to him about it.

15             THE COURT:    Does he waive the public reading thereof?

16             MR. BUZA:    Yes.

17             THE COURT:    Mr. Saint Clair, how do you plead to the

18   charge in the indictment?

19             THE DEFENDANT:      Not guilty, your Honor.

20             THE COURT:    A plea of not guilty will be entered on

21   the docket of the Court.

22             Let me hear from the government.       What is the volume

23   of discovery and when do you anticipate discovery to be

24   complete?

25             MS. FLETCHER:    The volume of discovery is quite large


                      SOUTHERN DISTRICT REPORTERS, P.C.

                                   (212) 805-0300
       Case 1:19-cr-00790-PKC Document 10 Filed 12/11/19 Page 3 of 12             3
     JBD8CLAC

1    in this case.    Prior to the defendant's arrest, the Homeland

2    Security investigation team of agents conducted a search

3    warrant on an apartment that the defendant was residing in.

4    During that search they seized 22 boxes of documents relevant

5    to World Sports Alliance, the entity that the defendant was

6    operating, in addition to about 20 electronic devices.             My

7    understanding is that the volume of data just on the

8    electronics is about six terabytes of data that includes

9    several laptops, several tablets and phones.

10             I have asked Mr. Buza to provide us with a six

11   terabyte hard drive.     He has given us the hard drive now.            We

12   will begin loading the images of the electronic devices onto

13   the drive, but I expect we will need somewhere in the two- to

14   three-week realm to get Mr. Buza everything that there is.

15             THE COURT:    All right.    Mr. Buza, what do you need

16   thereafter?    If you get everything as indicated in the next two

17   weeks, you will have it by the end of November.         You will need

18   a little bit of time to review it and be in a position to

19   return to advise me whether you have any motions in this case.

20             How much time do you need?

21             MR. BUZA:    It's difficult for me to give your Honor an

22   honest assessment because I don't understand the nature of the

23   evidence yet.    With that said, I spoke to the government and I

24   am going to try to do everything in my power to be able to do

25   that by March 20.


                      SOUTHERN DISTRICT REPORTERS, P.C.

                                 (212) 805-0300
       Case 1:19-cr-00790-PKC Document 10 Filed 12/11/19 Page 4 of 12          4
     JBD8CLAC

1              THE COURT:    Why March 20?    Why so long?

2              MR. BUZA:    My understanding is that we are discussing

3    six terabytes of information.      In similar cases where there was

4    voluminous discovery, not quite as much as here, I have

5    typically been in situations where I needed about three to four

6    months to review it, and I just don't want to come back to

7    court and say, Judge, I need more time.

8              THE COURT:    Let me find out from the government.

9              Six terabytes, what is it?      Are they e-mails?        Are

10   they account ledgers?     What are they?

11             MS. FLETCHER:    So the vast majority of the six

12   terabytes, Judge, is images of electronic devices that were

13   inside the defendant's apartment.       So when the agents took the

14   devices, they have created now a forensic copy of the device.

15             THE COURT:    Mirror images of the hard drives?

16             MS. FLETCHER:    Yes, but not so user friendly.          That

17   makes it sound like you could just look at it and it would look

18   like a computer, and that's not the case.

19             Those forensic images need to be run through a

20   forensic tool and analyzed and processed in a way to be able to

21   review them as you would if you were logging on to a computer

22   and looking at the computer.      So the copying has happened, but

23   the analysis is ongoing from the government's perspective and

24   won't begin for Mr. Buza until he gets the images.          So,

25   presumably, he is going to need to hire someone or work with a


                      SOUTHERN DISTRICT REPORTERS, P.C.

                                 (212) 805-0300
       Case 1:19-cr-00790-PKC Document 10 Filed 12/11/19 Page 5 of 12     5
     JBD8CLAC

1    forensic tool in order to be able to look at the data on those

2    devices.

3               Now, certain devices we have done that.       So the

4    defendant consented to a search of his phone.         That device has

5    been imaged and a report created and it can be reviewed now.

6    But other devices, which I expect have much more data, are not

7    yet in a reviewable position.

8               THE COURT:    All right.   I will set this down then for

9    March 20 at 10:30 a.m., if that's agreeable to the government

10   and to defense counsel.

11              MS. FLETCHER:    It is, your Honor, subject to a motion

12   from the government to exclude Speedy Trial Act time --

13              THE COURT:    We will get to that.

14              MR. BUZA:    That's acceptable to us as well, Judge.

15              THE COURT:    I understand there is an issue also with

16   regard to bail.    Maybe you can bring me up-to-date on that.

17              By the way, March 20 is the date for you to return to

18   court to advise me whether there are any motions you wish to

19   make in this case.

20              MR. BUZA:    Understood, Judge.    Thank you.

21              THE COURT:    Where do things stand on the bail

22   situation?

23              MR. BUZA:    If I may, your Honor.    I wrote a letter to

24   the Court yesterday and uploaded it on ECF.         We are in

25   agreement as to the bail situation at this point.          The two


                      SOUTHERN DISTRICT REPORTERS, P.C.

                                  (212) 805-0300
       Case 1:19-cr-00790-PKC Document 10 Filed 12/11/19 Page 6 of 12     6
     JBD8CLAC

1    suretors, who are family members of Mr. Saint Clair, have

2    agreed to sign the bond.      The only issue is that they are not

3    sufficiently liquid to cover a $500,000 bond.         I have given the

4    government the information regarding the primary home of one of

5    the suretors, including the value of the property, the mortgage

6    that's on there, which would give us the equity, and we

7    believe, and the government agrees, that that, in addition to

8    the assets that the two suretors have, would cover the bond of

9    500,000.

10              So I request that the Court modify that.        The two

11   suretors, one is in Seattle, one is in Irvine, California, but

12   I spoke to them 30 minutes ago and they are ready to sign the

13   bond today.    We just need a little bit of time to figure out

14   how it is exactly that one of the suretors is going to put up

15   the property.    But we anticipate that that should get resolved

16   by the end of next week.

17              So the government has agreed to allow for Mr. Saint

18   Clair, assuming the bonds get signed, essentially to be

19   released today with the condition that that property be put up.

20              THE COURT:    I am not sure I understood the latter

21   qualification.    Tell me this.    What is the relationship between

22   the defendant and the two suretors?

23              MR. BUZA:    One suretor is his ex-wife and her name is

24   Julie Griffin.    She lives in Irvine, California.       She is a

25   mortgage underwriter.      Obviously, they have a sufficiently


                      SOUTHERN DISTRICT REPORTERS, P.C.

                                  (212) 805-0300
       Case 1:19-cr-00790-PKC Document 10 Filed 12/11/19 Page 7 of 12         7
     JBD8CLAC

1    close enough relationship that she is willing to do this.          She

2    also has a relationship with Mr. Saint Clair's new wife.           One

3    of the suretors' daughter is actually in court today; that's

4    Ms. Griffin.    The other suretor is his father-in-law, and he

5    lives in Seattle, Washington.       And his current father-in-law is

6    the person who has offered to put up the property in

7    Washington.

8               THE COURT:   Let me hear from the government.       Is there

9    sufficient moral suasion here that I should be comfortable with

10   these two suretors?

11              MS. FLETCHER:    Your Honor, the government would not

12   approve either of these individuals solely on moral suasion

13   grounds.    If the Court would like, I can give a little bit of

14   background as to how we came to this bail package to begin

15   with.

16              THE COURT:   Go ahead.

17              MS. FLETCHER:    The initial conditions set by the

18   magistrate judge are:      A $500,000 personal recognizance bond,

19   cosigned by two financially responsible persons; the defendant

20   to maintain a residence in the state of Arizona to be approved

21   by pretrial; the defendant to be subject to home detention.          I

22   believe there is also a condition that he not travel to or near

23   airports.    And then there is some drug testing and mental

24   health treatment conditions, I believe, your Honor.

25              But the reason those conditions were set -- and when I


                      SOUTHERN DISTRICT REPORTERS, P.C.

                                  (212) 805-0300
       Case 1:19-cr-00790-PKC Document 10 Filed 12/11/19 Page 8 of 12    8
     JBD8CLAC

1    say those conditions, I mean conditions that are that strict

2    were set -- was because the government had serious concerns

3    that the defendant was a risk of flight.        The defendant was

4    living in an apartment in New York.       That apartment was

5    searched when the defendant was out of the country.          The

6    defendant returned to the country, was interviewed by the

7    government, indicated that he was going to continue to live in

8    New York, and then within a matter of days, perhaps weeks, the

9    defendant booked a one-way ticket from Los Angeles to

10   Madagascar and was arrested by complaint attempting to board

11   that flight within 48 hours of the time that it was booked.         So

12   the government believed that the defendant was a serious risk

13   of leaving the United States.

14             The fraud here also involves a number of victims, and

15   those victims were induced to invest in this scheme in part

16   based on representations that the defendant made about his

17   relationships with foreign government officials, about his

18   access to large amounts of money.       So the defendant proposed a

19   number of cosigners who were not financially responsible

20   shortly after he was arrested, and only after interviewing

21   several individuals did we come to the agreement that these two

22   were at least arguably financially responsible, though not

23   particularly liquid.     We agreed to approve them really on the

24   condition that one of them put up some tangible property to

25   secure the bond.


                      SOUTHERN DISTRICT REPORTERS, P.C.

                                 (212) 805-0300
       Case 1:19-cr-00790-PKC Document 10 Filed 12/11/19 Page 9 of 12        9
     JBD8CLAC

1              So no, the government does not view either of these

2    individuals as particularly strong moral suasion cosigners.

3    The defendant's daughter very likely would be a strong moral

4    suasion cosigner, but she is, based on our interview of her and

5    our review of her financial documents, is not a financially

6    responsible person.     She is a student.

7              So that's how we got to this point.        And I think where

8    we are now, in terms of our agreed-upon proposal for the

9    Court's consideration, is that the Court continue all of the

10   conditions that the magistrate judge set and require that those

11   conditions all be met before the defendant's release.          What I

12   understand Mr. Buza to be saying is that all of those

13   conditions can be met today so his client can be released

14   today.   And then to ask the Court to impose one additional

15   condition, which is the security, the defendant's father-in-law

16   to post his home as security for the bond.        But that condition

17   can be met by next Friday the 22nd.

18             THE COURT:    You agree with the government's summary,

19   Mr. Buza?

20             MR. BUZA:    I agree with the facts as they transpired

21   that the government elicited.      However, there is an explanation

22   that, if the Court would permit, I can proffer as to the issues

23   associated with Mr. Saint Clair and when he was apprehended.

24             First, he is, as the Court can see from the order from

25   the magistrate, he is actually domiciled at this point in


                      SOUTHERN DISTRICT REPORTERS, P.C.

                                 (212) 805-0300
       Case 1:19-cr-00790-PKC Document 10 Filed 12/11/19 Page 10 of 12       10
     JBD8CLAC

1    Arizona.    He was in the process of moving there and that's

2    where his current wife is.      So to the extent that the

3    government alleges that there appears to have been some

4    semblance of flight issue associated with that, he was in the

5    middle of a move to Arizona.

6               THE COURT:    I didn't hear that from the government.        I

7    heard that he bought a one-way ticket to Madagascar, not to

8    Arizona.

9               MR. BUZA:    I can address that point second, Judge.

10              With regard to the Madagascar point, my client is the

11   president of the WSA, which is a UN affiliated organization

12   that, in short, they sponsor sporting activities throughout the

13   world.   Pursuant to his job there he travels the world, and my

14   client informs me that, when you're doing business in Africa,

15   it's very difficult to figure out exactly how long you are

16   going to be there and the circumstances of your return.             So it

17   is my understanding commonplace to buy one-way tickets when you

18   travel to places like Africa to do this kind of business,

19   because you're dealing with governments that are not

20   necessarily, for lack of a better schedule, oriented.           So it's

21   common practice to buy one-way tickets.

22              THE COURT:    Does the U.S. have an extradition treaty

23   with Madagascar?

24              MS. FLETCHER:    I don't believe that we do, your Honor.

25              MR. BUZA:    If I may, your Honor.     I don't think that


                      SOUTHERN DISTRICT REPORTERS, P.C.

                                  (212) 805-0300
       Case 1:19-cr-00790-PKC Document 10 Filed 12/11/19 Page 11 of 12      11
     JBD8CLAC

1    there was any allegation that my client has any ties to

2    Madagascar or, quite frankly, really to any country.          He was

3    born in the United States.      He is an American.     The government

4    wanted this bond.     We are doing everything we can to facilitate

5    it.

6              THE COURT:    All right.    Thank you.

7              Let me be very clear.      I am in a position where no

8    party seeks any modification of the bond set by the magistrate

9    judge, except the government wants me to add the condition that

10   the father-in-law post his home by November 22nd as an

11   additional condition, and I will do that.         And provided the

12   conditions set by the magistrate judge are met, the defendant

13   may be released.    And that's all I will say at this stage.

14             I will hear the government's final application.

15             MS. FLETCHER:    Thank you, your Honor.

16             The government moves to exclude Speedy Trial Act time

17   between today's date and March 20, 2020.        The government

18   submits that that exclusion of time is in the interests of

19   justice, to allow the government to produce discovery and give

20   defense counsel an opportunity to review it and contemplate any

21   motions in advance of that conference.

22             MR. BUZA:    No objection, Judge.

23             THE COURT:    I find that the ends of justice will be

24   served by granting a continuance to March 20 and that the need

25   for a continuance outweighs the best interests of the public


                      SOUTHERN DISTRICT REPORTERS, P.C.

                                  (212) 805-0300
       Case 1:19-cr-00790-PKC Document 10 Filed 12/11/19 Page 12 of 12   12
     JBD8CLAC

1    and the defendant in a speedy trial.        The reasons for my

2    finding are that the time is needed to enable the government to

3    complete the production of discovery materials, which are said

4    to amount to six terabytes of data, for defense counsel to

5    review the discovery materials and to be in a position to

6    return to court to advise the Court whether there are any

7    motions the defendant wishes to make, and accordingly the time

8    between today and March 20 is excluded under the Speedy Trial

9    Act.

10             Anything further from the government?

11             MS. FLETCHER:    No.   Thank you, your Honor.

12             THE COURT:    From the defendant.

13             MR. BUZA:    Thank you, your Honor.      No.

14             THE COURT:    Thank you.

15             (Adjourned)

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.

                                  (212) 805-0300
